FILED
                            NOT FOR PUBLICATION
                                                                           OCT 25 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


LILI CHEN, AKA Xia Lin,                          No.   15-71443

              Petitioner,                        Agency No. A096-396-031

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted September 13, 2016
                             San Francisco, California

Before: GOULD and BERZON, Circuit Judges, and TUNHEIM,** Chief District
Judge.

      Petitioner Lili Chen (“Chen”) petitions for review of the Board of

Immigration Appeals’ (“BIA”) order denying her untimely motion to reopen her

asylum case based on changed country conditions. We have jurisdiction over this


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
              The Honorable John R. Tunheim, Chief United States District Judge
for the District of Minnesota, sitting by designation.
matter pursuant to 8 U.S.C. § 1252. We review the BIA’s denial of Chen’s motion

to reopen for abuse of discretion. Go v. Holder, 744 F.3d 604, 609 (9th Cir. 2014).

We grant the petition and remand for further proceedings.

      “The BIA abuses its discretion when it fails to ‘consider and address in its

entirety the evidence submitted by a petitioner’ and to ‘issue a decision that fully

explains the reasons for denying a motion to reopen.’” Franco-Rosendo v.

Gonzales, 454 F.3d 965, 966 (9th Cir. 2006) (quoting Mohammed v. Gonzales, 400
F.3d 785, 792–93 (9th Cir. 2005)). While the BIA “need not expressly refute on

the record every single piece of evidence” presented, Feng Gui Lin v. Holder, 588
F.3d 981, 987 (9th Cir. 2009), the BIA errs when it wholly fails to exercise its

discretion to consider evidence, Garcia v. Holder, 621 F.3d 906, 913 (9th Cir.

2010).

      The BIA concluded that Chen failed to demonstrate materially changed

country conditions, as well as prima facie eligibility for asylum. In doing so, the

BIA failed to demonstrate meaningful consideration of all of the evidence and

claims before it. For example, in determining that certain exhibits originating in

and pertaining solely to Chen’s home province of Fujian were irrelevant to her

prima facie eligibility for relief, the BIA overtly mischaracterized the documents,

stating that they were “from other areas of China.” Also in its discussion of


                                           2
whether Chen demonstrated prima facie asylum eligibility, the BIA concluded that

Chen’s “evidence [did] not indicate the likelihood of . . . persecution based on the

birth of her two children in the United States.” (emphasis added). The BIA did not

acknowledge that documents in the record indicate that birth of children in the

United States may lead to coercive family planning measures that amount to

persecution. As for the conclusion that “alleged incidents of coercion to meet birth

targets in some areas of China have been a longstanding concern, including [at] the

time of the respondent’s 2004 proceedings,” (emphasis added), the sources the BIA

cites include only one source from 2004 or earlier—a 2004 State Department

report. That report states that in China generally “there ha[d] been reports [of]

physical coercion . . . in some rural areas.” But the portion of the report specific to

Chen’s home province of Fujian conveys scant evidence of coercive family

planning in Fujian in 2004, calling into question the validity of the BIA’s

reasoning.

      “Assuming that the [BIA] actually examined [Chen]’s documents, we are

left with nothing to indicate how the information contained within them affected its

analysis.” Ji Cheng Ni v. Holder, 715 F.3d 620, 629 (7th Cir. 2013). The

government’s post-hoc rationales for the BIA’s decision do not allow us to “affirm

the administrative action by substituting what [we] consider[] to be a more


                                           3
adequate or proper basis.” SEC v. Chenery Corp., 332 U.S. 194, 196 (1947).

      PETITION FOR REVIEW GRANTED; REMANDED.




                                       4